 HYDRO CONDUIT CORPORATIONHydro Conduit Corporation and Chauffeurs, Team-sters and Helpers Local Union #492 (Ind.); andLaborers' International Union of North America,Local #16, AFL-CIO. Case 28-CA-5115May 10. 1979DECISION AND ORDERBY MEMBERS PENELI.O. MURPHY. AND TRUSI)SAI.LUpon a charge filed on November 16, 1978, byChauffeurs, Teamsters and Helpers Local Union#492 (Ind.) and Laborers' International Union ofNorth America, Local : 16. AFL-CIO, herein calledthe Unions, and duly served on Hydro Conduit Cor-poration, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Acting Regional Director for Region 28. issued acomplaint and notice of hearing on December 15.1978, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on September 25.1978, following a Board election in Case 28 RC3456, the Unions were duly certified as the exclusivejoint collective-bargaining representatives of Respon-dent's employees in the unit found appropriate' andthat, commencing on or about October 2, 1978, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Unions as the exclusive joint bargaining rep-resentatives, although the Unions have requested andare requesting it to do so. On December 19, 1978,Respondent filed its answer to the complaint, admit-ting in part, and denying in part, the allegations in thecomplaint. On January 19, 1978, Respondent filed itsfirst amended answer to the complaint, admitting inpart, and denying in part, the allegations in the com-plaint and raising an "affirmative defense."On February 9, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached. Subse-quently, on February 15, 1979, the Board issued anI Official notice is taken of the record n the representation proceeding.Case 28-RC-3456, as the term "record" s defined in Sees. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosysrrem Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th ('ir.1968): Golden Age Beverage Co, 167 NLRB 151 (1967). enfd 415 F2d 26(5th Cir. 1969): Intervype Co. v. Penello. 269 F.Supp. 573 (D.C.Va. 1967):Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968): Sec.9(d) of the NLRA, as amended.Order transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondent thereafter filed a response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer and first amended answer to the com-plaint, Respondent denies the request and refusal tobargain. Furthermore, Respondent asserts as an "af-firmative defense" that the Unions' certification wasinvalid as a matter of law on the basis of its objectionsto the election in the underlying representation pro-ceeding. Therefore, Respondent asserts it is not law-fully obligated to bargain with the Unions.Review of the record herein, including the record inCase 28- RC-3456, reveals that an election conductedpursuant to a Stipulation for Certification Upon Con-sent Election on April 27. 1978.2resulted in a vote of53 to 37 in favor of the Unions, with 4 challengedballots. Thereafter, Respondent filed timely objec-tions to conduct affecting the results of the election,alleging, in substance, that (I) an employee engagedin electioneering at the entrance to the polling place;(2) agents of the Unions promised that if they weresuccessful in winning the election, employees wouldreceive wage increases and other benefits, no em-ployee could be discharged. and Respondent wouldbe required to sign a contract within 6 to 7 days: and(3) the Unions had engaged in unspecified campaigntrickery and made misleading statements. thereby im-properly influencing or coercing employees in theirright to cast their ballots in an atmosphere free ofsuch conduct. During the course of the investigation,Respondent also alleged as additional objectionableconduct that (I) authorization cards procured by theUnions in support of the petition were obtained inviolation of Respondent's no-solicitation rule, (2) thepurpose of the authorization cards was not madeclear to the employees, and (3) the waiver by theUnions of a portion of the Unions' initiation fees wasimproper.After investigation the Regional Director issued aReport and Recommendations on Objections to Con-duct Affecting the Results of the Election on June 2,1978, in which he recommended that Respondent's'The Motion flor SummarD Judgment Inadvertentl) states that the electionwas held on Januar) 26. 1978. rather than on April 27, 1978242 NLRB No. 33171 I)E('ISIONS OF NAIlIONAI. IABOR RELAlIONS BOAR[)numbered objections he overruled in their entirety,that the other conduct alleged as objectionable byRespondent be overruled, and that the Unions be cer-tified as the exclusive joint representatives. There-after. Respondent filed timely exceptions to the Re-gional Director's report. On September 25. 1978. theBoard, having considered the Regional Director's re-port, Respondent's exceptions thereto, and the entirerecord, adopted the findings, conclusions, and recom-mendations of the Regional Director and certified theUnions as the exclusive joint bargaining representa-tives of the employees in the unit stipulated to beappropriate.) Thereafter, on October 18. 1978. Re-spondent filed a motion for reconsideration and re-opening the record concerning the Board's certifica-tion of representative. On November 16, 1978. theBoard issued an order denying the motion. It thusappears that Respondent is attempting in this pro-ceeding to relitigate issues that were fully resolvedand finally determined in the prior representationproceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances, a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.sIn the Board's Decision and (ertification it Representatie. MemberPenello indicated that he agreed with the dccilion to overrule Respondent'stimely written iobjections and to certify he L nions However. he furtherindicated that he would not have considered the merits of ohjections allegedby Respondent during the course of Ihe Regional Director's investigation.hut not contained in specific timely objections, for reasons set forth in hisdissenting opinion in Dtatnm 7Tire & Ruhher Co , 234 NL.RB 504 1978).'See Piltlhurgl Phlite Glss Co. s .NL.R B. 313 U.S 146. 162 1941):Rules and Regulations of' the Board. Sees. 102.67(f1) and 102.69(c).5 In its answer and first amntended answlr to the complaint. Respondentdenies pars. 10 and II of the complaint. which allege that the L nions. coml-mencing on or about October 2. 1978. have requested and are requestingRespondent to bargain collectively ith them and that since oin or a;bout thatdate Respondent has refused toi bargain with them Hlowever. counsel for theGeneral Counsel has submitted a cop) of a letter requesting that Respondentmeet and negotiate in goIod faith with the Unions. which was sent b Iabohr-ers on behalf of' it and 'rellmsters to Respondent and was dated October 2.1978. Respondent does not dispute the salidity of the letter and does notcontend that it did not receive the letter. Furthermore. although Respondentcontends in its resplonse to the Notice 'o Show (Cause that substantial ormaterial tactual issues exitst with respect to its obhiections. it does not arguethat a factll issue has been raised ias t t the request and refusal Io ba;rga;inFurther. it has not at any material time herein expressed a willingness tobargain with the nions. Finalll it is clear fromn it, psitlionll set forth in It,In this proceeding, Respondent contends that it isentitled to a hearing on its objections to the electionand the matters previously raised in its motion forreconsideration. Prior to adopting the findings, con-clusions, and recommendations of the Regional Di-rector's Report on Objections. the Board consideredthe report. the Employer's exceptions thereto, and theentire record in that case. By its adoption of the re-port recommending that the Employer's objections beoverruled, the Board necessarily found that the objec-tions raised no substantial or material issues warrant-ing a hearing.' Additionally. the Board, by denyingRespondent's motion for reconsideration on thegrounds that evidence sought to be adduced b Re-spondent had not been shown to have been previ-ousl unavailable and, in any event, lacked merit.necessarily found that the matters alleged thereinraised no substantial or material issues warranting ahearing. Further, it is well established that the partiesdo not have an absolute right to a hearing on objec-tions to an election. It is only when the moving partypresents a primatlcie showing of substantial or mate-rial issues which would warrant setting aside the elec-tion that it is entitled to an evidentiary hearing. It isclear that, absent arbitrary action, this qualified rightto a hearing satisfies the constitutional requirementsof due process.7 Accordingly', we grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINI)IN(;S ()o FACTII. III1: IlLSINI:SS ()I RSPO)NI)ENI'Responident. a l)elaware corporation. maintains itsprincipal office and place of business in AlbuquerqueNew Mexico. where it is engaged in the manufacturesale. andi distribution of pipe and related products.During the past 12-month period, which period isrepresentative of its operations at all times materialherein. Respondent. in the course and conduct of itsbusiness operations, purchased goods and materialsvalued in excess of $50.000 which were transported ininterstate commerce and delivered to its place of busi-ness in New Mexico directly from States of theUnited States other than the State of New Mexico."alffrmatie delense" ad ilts respilnse to the Notlice To Show ('ause thaRespondent contends that it is under no legal obligation to bargain with theinlln, siel on ile grounds that the certlfication of the Unions was inlalid,Accordingl. we filld that Respondenl's denials of pa rs. 10 and I oif thecomplaint raise n,, substantial or material issue of 'act warranling a hearing.,Ui irr utillh ( /ti rte (ro.. Dim i tiol I (f C'oruo & Ed/h trd,l Ir 220Nl.RB 668 1975): :lansi'lh' At, Prt. I.. 217 NL.RB 660 19751.? ( i r:' ., rt. It(.rls 'rjatd, 218 NRB 929 1975): Ileuten/i lallci Stw-.rc ai. a ('a /l i a/ ( rrliai atnl I/ mcat len/i 't~lht. a P'iretr ilrsq,. 215NI.RB 734 (19741i. I Iitniamatied (0 tin 'tlitlg 4'rker f 'I , A r la /H ii/til,ipioi tix ( .iipat/ s S I. RB .424 F2d 818. 828 D).(' (Cir. 19701172 HYIRO (ON DL I'T CORPORATIONWe find. on the basis of the foregoing., that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. TIIE I.ABOR ORGANIZATIONS INVOI VEI)Chauffeurs, Teamsters and Helpers Local Uniont492 (Ind.) and Laborers' International Union ofNorth America, Local =: 16, AFL-CIO. are labor or-ganizations within the meaning of Section 2(5) of theAct.Ill. THE UNFAIR L.ABOR PRAC'ICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees in-cluding truck drivers employed by the Employerat its Albuquerque, New Mexico, operations: ex-cluding all office clerical employees, guards.watchmen and supervisors as defined by the Act,as amended.2. The certificationOn April 27, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 28, designated the Unions as theirjoint representatives for the purpose of collective bar-gaining with Respondent. The Unions were certifiedas the joint collective-bargaining representatives ofthe employees in said unit on September 25, 1978,and the Unions continue to be such exclusive jointrepresentatives within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about October 2, 1978, and atall times thereafter, the Unions have requested Re-spondent to bargain collectively with them as the ex-clusive joint collective-bargaining representatives ofall the employees in the above-described unit. Com-mencing on or about October 2, 1978, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize and bar-gail with the Unions as the exclusive joint represen-tatives for collective bargaining of all employees insaid unit.Accordingl. we find that Respondent has, sinceOctober 2, 1978, and at all times thereafter, refused tobargain collectively with the Unions as the exclusivejoint representatives of the employees in the appropri-ate unit and that. by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. lilt EIFFC(I OF lill LNFAIR I ABOR PRA('TI('ISULPON ('OMMMER('IThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and, uponrequest. bargain collectively with the Unions as theexclusive joint representatives of all employees in theappropriate unit and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected joint bargaining agents for the period providedby law. we shall construe the initial period of certifi-cation as beginning on the date Respondent com-mences to bargain in good faith with the Unions asthe recognized joint bargaining representatives in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record. makes the following:CONCLUSIONS OF LAW1. Hydro Conduit Corporation is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Chauffeurs, Teamsters and Helpers Local Union173 D)E('ISIONS OF NATIONAL LABOR RELATIONS BOARD~492 (Ind.) and Laborers' International Union ofNorth America, Local X 16, A FL-. CIO. are labor or-ganizations within the meaning of Section 2(5) of theAct.3. All production and maintenance employees, in-cluding truckdrivers, employed by the Employer at itsAlbuquerque, New Mexico, operations and excludingall office clerical employees, guards, watchmen, andsupervisors as defined by the Act, as amended, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since September 25, 1978, the above-named la-bor organizations have been and now are the certifiedand exclusive joint representatives of all employees inthe aforesaid appropriate unit for the purpose of col-lective bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 2, 1978, and atall times thereafter, to bargain collectively with theabove-named labor organizations as the exclusivejoint bargaining representatives of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(I) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Hy-dro Conduit Corporation, Albuquerque, New Mex-ico, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Chauffeurs, Teamstersand Helpers Local Union 492 (Ind.) and Laborers'International Union of North America, Local 16,AFL-CIO, as the exclusive joint bargaining represen-tatives of its employees in the following appropriateunit:All production and maintenance employees in-cluding truck drivers employed by the Employerat its Albuquerque, New Mexico. operations: ex-cluding all office clerical employees, guards.watchmen and supervisors as defined by the Act,as amended.(b) In any like or related manner interfering with.restraining, or coercing employees in the exercise of'the rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action, which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organizations as the exclusive joint representa-tives of all employees in the aforesaid appropriateunit with respect to rates of pay, wages, hours, andother terms and conditions of employment and, if anunderstanding is reached, embody such understand-ing in a signed agreement.(b) Post at its offices and facilities located at Albu-querque, New Mexico, copies of the attached noticemarked "Appendix."8Copies of said notice, on formsprovided by the Regional Director for Region 28, af-ter being duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.8 In the event that this Order is enlorccd by a Judgment of a United StatesCourt of' Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the ULnited States Court of' Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment withChauffeurs, Teamsters and Helpers Local Union#492 (Ind.) and Laborers' International Unionof North America, Local = 16, AFL-CIO, as theexclusive joint representatives of the employeesin the bargaining unit described below.WE W.l NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WI: WILL, upon request, bargain with the174 HYDRO CONDUIT CORPORATIONabove-named Unions, as the exclusive joint rep-resentatives of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employeesincluding truck drivers employed by the Em-ployer at its Albuquerque. New Mexico, op-erations; excluding all office clerical employ-ees, guards, watchmen and supervisors asdefined by the Act, as amended.HYIDRO CONDUIIl CORPORATION175